188 F.2d 807
KENTUCKY BELL CORPORATION, a corporation, Appellant,v.D. D. STEWART, Individually, and D. D. Stewart, operating asthe Stewart Coal& Oil Company, Appellees.
No. 11207.
United States Court of Appeals Sixth Circuit.
Feb. 5, 1951.

Robert R. Boone, Pineville, Ky., for appellant.
Logan E. Patterson and James S. Wilson, Pineville, Ky., for appellees.
Before HICKS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, the exhibits filed, the briefs and arguments of counsel, and upon consideration of all which it appears to the court that there is no reversible error upon the record-


2
It is therefore ordered, adjudged and decreed that the judgment appealed from and entered of record in the District Court on March 20, 1950, be and the same is in all things affirmed, upon the grounds and for the reasons set forth in the Findings of Fact and Conclusions of Law of the District Judge, 96 F. Supp. 983, filed March 20, 1950.